Citation Nr: 0033687	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-08 395	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office
 and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as due to nicotine dependence, for 
accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from April 1944 to December 
1945.  He died in December 1995.  The appellant is his 
surviving spouse.  

This is an appeal from April 1998 rating actions by the 
Department of Veterans Affairs (VA) Regional Office, 
St. Paul, Minnesota, which denied the appellant entitlement 
to service connection for the cause of the veteran's death 
and also denied her entitlement to service connection for 
arteriosclerotic heart disease, claimed as due to nicotine 
dependence, for accrued benefit purposes.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran died in December 1995 following a myocardial 
infarction due to coronary artery disease.

3.  No cardiovascular disease was present either during the 
veteran's active military service or for many years following 
his separation from military service.

4.  The evidence does not establish that the veteran's 
cardiovascular disability resulted from nicotine dependence 
that began in service.

5.  The veteran's fatal cardiovascular disease was not caused 
by and was not related to his service-connected disabilities.  

6.  The veteran's service-connected disabilities did not 
result in debilitation so as to cause or hasten his death.  


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated during the veteran's active military service; may 
not be presumed to have been incurred in service; and was not 
proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (2000).  

3.  Service connection for arteriosclerotic heart disease, 
claimed as due to nicotine dependence during service, for 
accrued purposes, is not warranted.  38 U.S.C.A. §§ 1110, 
5107, 5121 (West 1991); 38 C.F.R.§  3.1000 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that extensive medical records and other 
evidence pertaining to the veteran has been furnished for 
review by the regional office.  The appellant has not 
asserted that any pertinent medical records or other evidence 
has not been obtained, and a review of the record does not 
reveal any apparent, pertinent possible evidence which is not 
of record but could be obtained.  Accordingly, the Board 
considers that all necessary notice has been furnished and 
that the VA duty to assist the appellant with regard to her 
claims has been fulfilled.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096,___(2000), (to be 
codified at 38 U.S.C. 5103 and 5103A).

I.  Background

The veteran's death certificate reflects that he died in 
December 1995 due to cardiogenic shock from a myocardial 
infarction that was in turn due to coronary artery disease.  

At the time of the veteran's death, service connection was in 
effect for eczema, rated 10 percent disabling.  

The veteran's service medical records do not reflect the 
presence of a cardiovascular disability or smoking.  A report 
of medical survey dated in December 1945 reflects that he was 
found to be unfit for further duty due to eczema.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1946.  He referred to eczema.  

By rating action dated in January 1946 service connection was 
established for eczema, initially rated 30 percent disabling.

A report by John M. Ross, M.D., dated in June 1946 reflects 
various conditions resulting from an automobile accident in 
May 1946, including a psychiatric disability.  There was no 
reference to a cardiovascular condition or smoking. 

The veteran was hospitalized by the VA beginning in January 
1947 for psychiatric problems.  Extensive social data was 
recorded during his hospitalization.  There was no reference 
to smoking in the hospital report or the social data reports. 

In November 1947 the veteran submitted an application for VA 
medical treatment for psychiatric problems.  The physical 
examination was negative except for tenderness over the lower 
sacrum.  His blood pressure was 120/90.  

The veteran was afforded a VA examination in December 1947.  
The cardiovascular system was normal.

In a January 1948 rating action the evaluation for the 
veteran's eczema was reduced from 30 percent to zero percent.  
In a June 1948 rating action the evaluation for the eczema 
was increased to 10 percent.

The veteran was afforded a VA examination in February 1952 
and the cardiovascular system was normal.  A rating action of 
February 1955 established service connection for a nasal 
fracture and rated it as noncompensable.  

In January 1979 the veteran submitted an application for 
disability pension benefits. With the claim he submitted a 
January 1979 statement by Paul M. Ossman, M.D., reflecting 
that the veteran had sustained an acute myocardial infarction 
in September 1978 and had been hospitalized at that time.  

In a February 1979 rating action the veteran was found to be 
permanently and totally disabled for pension purposes due to 
coronary artery disease with a myocardial infarction, 
effective from September 1978.  

In January 1994 the veteran submitted a claim for service 
connection for arteriosclerotic heart disease.  He submitted 
a May 1990 statement by Douglas A. Godfrey, M.D., who stated 
that the veteran was a patient of his with arteriosclerotic 
heart disease.  He stated that the veteran had had a 
myocardial infarction in 1980 and coronary artery bypass 
surgery in 1981.  He stated that the veteran had begun 
smoking when he was in service and continued to smoke for 
about 30 years.  He stated he felt that the veteran's heart 
disease was definitely service-connected, and that he should 
be furnished with certain medications, but that he also had 
high cholesterol, which was a hereditary factor, and thus the 
medication for that would not be a service connected 
medication.  

The regional office thereafter received numerous reports of 
private medical treatment of the veteran for various 
conditions including a cardiovascular disability from 1968 to 
1993.  When he was given a treadmill stress test in November 
1973, it was indicated that he smoked 15 to 16 pipes of 
tobacco a day and inhaled the smoke.  When he was treated in 
December 1978, it was indicated that he had stopped smoking 
on the advice of his brother in April 1978.  In April 1981 
coronary artery bypass grafting was performed.  The summary 
for that period of hospitalization notes that he had severe 
three vessel coronary artery disease.  The final diagnoses 
also included systemic hypertension, past history of tobacco 
abuse, history of hypercholesterolemia, and history of peptic 
ulcer disease.  

In April 1994 the regional office advised the veteran that 
his claim for service connection for a cardiovascular 
condition due to smoking in service was being deferred 
pending further instructions.  

In December 1997 the appellant submitted a claim for service 
connection for the cause of the veteran's death.  It was 
maintained that the veteran's fatal arteriosclerotic heart 
disease had been a direct result of many years of smoking 
that had begun after his entrance into the military service.  

The regional office later received a January 1998 statement 
by Dr. Godfrey indicating that the veteran had been a patient 
of his who had died from arteriosclerotic heart disease.  
Dr. Godfrey repeated the substance of his 1990 letter; 
stating that the veteran began smoking at age 17 in the U.S. 
Navy and smoked from 1944 to 1981 when he developed 
arteriosclerotic heart disease and had cardiac bypass 
surgery.  The veteran had stopped smoking at that time but 
had been unable to stay abstinent as he was nicotine-
addicted.  He began smoking again after the bypass surgery.  
He stopped again but it was only for a short period prior to 
his death 

In connection with her substantive appeal, the appellant 
submitted an April 1999 statement by Dr. Godfrey who stated 
that he did not have any knowledge regarding whether the 
veteran had been addicted to nicotine while he was on active 
duty.  Dr. Godfrey noted that the appellant had a letter 
signed by the veteran's brother indicating that he had not 
smoked cigarettes prior to his military service and that he 
began smoking during service.  Dr. Godfrey indicated that the 
veteran continued smoking after that time and had a 
myocardial infarction in December "1998".  At that time he 
stopped smoking for a period of time but resumed within three 
months in March 1979 which indicated that he was addicted to 
smoking.  He had a second heart attack in October 1980 and 
again stopped smoking but resumed smoking in December 1980.  
He stopped again after having a bypass surgery performed in 
1981 but again resumed smoking in May 1983.  He finally 
stopped in 1985 after having sustained another heart attack.  
The veteran at that point had also developed heart failure.  

Dr. Godfrey was of the opinion that the veteran had been 
definitely addicted to cigarettes having sustained three 
heart attacks and a bypass cardiac operation before he 
finally quit smoking.  Dr. Godfrey also felt that cigarette 
smoking was one of the major risk factors for 
arteriosclerotic heart disease and that smoking permanently 
aggravated the veteran's heart condition.

The appellant also submitted a note from a brother of the 
veteran to the appellant which is apparently the statement 
mentioned by Dr. Godfrey.  He states that the veteran had not 
been a smoker prior to his time in the military service.  The 
veteran's brother also states: "When I was a patient at the 
Naval Hospital in Farragut Idaho it was suggested to me by my 
doctor that I start smoking to reliieve (sic) tension and 
would help pass the time."  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served ninety (90) days or more during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
date of death and due and unpaid for a period of not more 
than two years prior to the last date of entitlement as 
provided in 38 C.F.R.§  3.500(g) may be paid to the living 
person first listed as follows:  (1) His spouse.  (2) His 
children.  (3) His dependent parents.  38 U.S.C.A. § 5121; 38 
C.F.R.§  3.1000.

In this case, the record reflects that the veteran died in 
December 1995 following a myocardial infarction due to 
coronary artery disease.  The veteran's service medical 
records do not reflect the presence of any cardiovascular 
disability such as coronary artery disease.  Such a 
disability was not shown when he was examined by the VA in 
December 1947 and February 1952.  A cardiovascular disability 
was initially medically demonstrated many years following the 
veteran's separation from military service.  Thus, under the 
circumstances, service connection for the veteran's fatal 
cardiovascular disease would not be warranted either on a 
direct basis or under the presumptive provisions of the law.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Although the appellant has not so contended, for 
completeness the Board would note that there is also no 
indication that the veteran's cardiovascular disability 
resulted from his service-connected eczema or nasal fracture.  
Thus, service connection for the cardiovascular disease would 
not be warranted as secondary to the veteran's service-
connected disabilities.  38 C.F.R. § 3.310.  The evidence 
also does not indicate that the veteran's service-connected 
disabilities resulted in any debilitation so as to hasten the 
veteran's death,.  

The appellant's primary contention is that the veteran 
started to smoke during service and this led to nicotine 
dependence and that the nicotine dependence caused or 
contributed to his fatal heart disease.  

The Board notes that in an opinion in May 1997 the VA General 
Counsel indicated that if a veteran acquired a nicotine 
dependence during service and if nicotine dependence was 
considered to be a proximate cause of disability or death 
resulting from use of tobacco products by the veteran, then 
service connection should be established on a secondary 
basis.  O.G.C. Precedent Opinion 19-97 (May 13, 1997).  In 
June 1998 Public Law 105-178 was enacted which amended 
38 U.S.C.A. §§ 1110 and 1131 to preclude payment of 
compensation for disability resulting from a tobacco-related 
disease or injury which became manifest during a veteran's 
military service or to the requisite degree of disability 
during a presumptive period specified in 38 U.S.C.A. §§ 1112 
or 1116.  In July 1998 Public Law 105-206 was enacted 
inserting a new section which prohibits service connection of 
a death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a veteran during the veteran's service.  The new section 
applies only to claims filed after June 9, 1998 and does not 
affect veterans and survivors currently receiving benefits 
and veterans and survivors who file claims on or before 
June 8, 1998.  Thus, the new section would not affect the 
appellant in the instant case.  

The veteran's service medical records do not reflect any 
reference to smoking.  In a June 1946 report by a private 
physician, Dr. Ross, there was no reference to smoking.  The 
veteran was hospitalized by the VA beginning in January 1947 
for psychiatric problems and the hospital discharge summary 
and extensive social data obtained during his hospitalization 
do not mention smoking.  The records of private medical 
treatment of the veteran from 1968 to 1993 contain references 
to smoking, including a 1973 reference to smoking many pipes 
a day and inhaling the smoke. This was many years after the 
veteran's military service and does not establish that he 
smoked or developed nicotine dependence during active 
service.

Several statements from a physician who attended the veteran, 
Dr. Godfrey, indicate that the veteran had smoked for many 
years and that the veteran's smoking had aggravated his heart 
condition.  However, Dr. Godfrey indicated in April 1999 that 
he did not have any direct knowledge as to whether the 
veteran's nicotine addiction began while he was in active 
military service.  Dr. Godfrey cited a statement from the 
veteran's brother as indicative that he smoked during 
service.  However, the  statement from the veteran's brother 
merely states that the veteran had not been a smoker prior to 
his military service.  The second part of the statement 
referring to a suggestion from a doctor is clearly a personal 
recollection of the brother rather than any indication that 
the veteran had started smoking in service.  The veteran's 
brother simply did not say that the veteran smoked in 
service.  It is also interesting to note that the veteran 
himself never stated for the record that he began smoking or 
became addicted to nicotine in service.  In his claim he 
merely referred to the 1990 statement of Dr. Godfrey as 
supporting his claim.  While it is plausible to presume that 
the smoking history recited by Dr. Godfrey came from the 
veteran, the letter was written for the purpose of obtaining 
medication from the VA.  Dr. Godfrey essentially disavowed 
that statement in his subsequent letter denying personal 
knowledge of the veteran's smoking habits in service.  
Furthermore, the appellant and veteran were not married until 
June 1952 and she would therefore be very unlikely to have 
first-hand knowledge regarding the smoking habits of the 
veteran during service.  In short, there is no credible 
evidence of record that the veteran smoked in service.  
Furthermore, there has been no causal connection drawn 
between any early smoking and the nicotine addiction which 
appears to have been present in 1973 and which apparently 
impacted on the development of or treatment for his 
subsequently developing cardiovascular disorders.  Thus, 
under the circumstances, the Board concludes that the 
evidence is insufficient to establish that the veteran began 
smoking during service and that such smoking caused his 
subsequent nicotine dependence.  It follows that service 
connection for the veteran's cardiovascular disease on the 
basis that it resulted from smoking that began during service 
would not be in order.  

On the basis of the above discussion, the Board concludes 
that service connection is not warranted for the cause of the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
Service connection for the veteran's arteriosclerotic heart 
disease, claimed as due to nicotine dependence during 
service, for accrued benefit purposes also would not be in 
order.  38 U.S.C.A. §§ 1110, 5121. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not established.  Entitlement to service 
connection for arteriosclerotic heart disease, claimed as due 
to nicotine dependence in service, for accrued purposes, is 
not established.  The appeal is denied.  


		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 

